Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Application 
Applicant's IDS and Search Reports of 08/24/2021 and 01/29/2021 have been received and considered.
Claims 1-21 are pending.                                                                                                                                                                                           
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-21 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the current search, and those cited from the filed search reports, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, corresponding to the filed claims which appear to teach a training method which involves determining word embeddings for the training text, generating concept based on operation of layers in determining the word embeddings, regularizing the first encoder network by calculating a first loss between the generated concept and a labeled concept for the training text, determining features for the training image, generating generated heatmap based on the operation of the layers in determining the features, regularizing the second encoder network by calculating a second loss between the generated heatmap and a labeled heatmap for the training image, classifying given training data pair into a determined diagnostic quality category, calculating a categorical cross entropy loss between the determined diagnostic quality category and a labeled diagnostic quality category, and minimizing a total loss function for the given training data pair, as illustrated in the independent claim 1.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
05/24/2022